Citation Nr: 1130420	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-15 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran currently has a bilateral hearing loss disability and there is a reasonable basis to attribute such disability to his active military service.

2.  The Veteran likely has tinnitus that is attributable to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran has a bilateral hearing loss disability that likely was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  The Veteran has tinnitus that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran's military occupational specialty (MOS) was as a field artillery crewman.  A review of his service treatment records (STRs) shows that the Veteran suffered a head injury in May 1965.  He ran into a 2x4 board and was knocked unconscious for a brief period.  He was seen for complaints of headaches, dizziness, and weakness.  (There was no evidence of hearing loss on his induction physical examination in May 1964.)  The April 1966 separation physical examination noted that the Veteran complained of frequent headaches but had not had any recent complaints of dizziness.  The separation audiogram did not reflect any significant change from the audiogram done as part of the examination of May 1964.  Tinnitus was not reported.

The Veteran submitted his claim for service connection for hearing loss and tinnitus in November 2006.  He noted that he had had considerable noise exposure in service.  He also claimed that he had had hearing loss and ringing in his ears since service.  He submitted records from The University of Kansas Hospital that were dated in October 2006.  It was noted that the Veteran had a history of hearing loss since service.  He was about to begin a course of chemotherapy with a drug that could cause hearing loss.  An audiogram was requested to establish a baseline.  An audiogram was also submitted.  It showed at least a 40 decibel hearing loss in each ear at the 4,000 Hertz level.  There was no opinion as to the etiology of the hearing loss.

The Veteran was afforded a VA audiology examination in April 2007.  His MOS as a field artillery crewman was noted.  The Veteran also reported no postservice noise exposure as he had worked in human resources for 30 years.  Constant bilateral tinnitus was reported by the Veteran.  He said it began in service.  The audiometric testing showed the following decibel losses at the tested levels:




HERTZ 



500
1000
2000
3000
4000
RIGHT
20
25
30
65
60
LEFT
20
20
20
45
55

The Veteran had speech recognition scores of 96 percent for the right ear and 100 percent for the left ear.  The examiner said the results of the audiometric testing were most consistent with a sensorineural impairment.  

The examiner opined that it was less likely as not that the Veteran's bilateral hearing loss and tinnitus were caused by or a result of acoustic trauma in service.  As to the hearing loss, the examiner noted that the STRs were negative for hearing loss and that the current hearing loss was not worse than would be expected from normal aging.  In regard to the tinnitus issue, the examiner said there was no audiological basis for the tinnitus complaint and that tinnitus had multiple etiologies.

The Veteran's claim for service connection was denied in May 2007.  He submitted his notice of disagreement (NOD) that same month.  He also submitted a private audiogram from St. Luke's Lenexa Clinic that was dated in January 1991.  The audiogram demonstrated a hearing loss in the right ear for VA purposes under 38 C.F.R. § 3.385 and there was evidence of hearing loss in the left ear based strictly on decibel losses at the tested frequencies.  

The Board remanded the case in March 2010.  It was noted that the 1991 audiogram was not presented to the previous examiner for an assessment of its impact on the claim and/or that a new examination was not provided in light of the evidence establishing a hearing loss disability in the right ear approximately 15 years earlier than previously noted.  Also, the Board noted that the agency of original jurisdiction (AOJ), while noting the presence of the 1991 audiogram, stated that the first evidence of hearing loss was not until the October 2006 audiogram.  

On remand, the Veteran was afforded a new VA examination in June 2010.  The examiner noted the Veteran to have artillery training noise exposure in service.  There was no occupational noise exposure after service and occasional recreational noise exposure from power tools and as a single engine pilot for two years as well as rare hunting.  It was also noted that the Veteran had been treated with chemotherapy some 3-4 years earlier.  The Veteran reported having constant tinnitus with its onset in service.  




The audiometric testing showed the following decibel losses at the tested levels:




HERTZ 



500
1000
2000
3000
4000
RIGHT
25
25
30
65
55
LEFT
20
15
20
45
50

The Veteran had speech recognition scores of 90 percent for the right ear and 92 percent for the left ear.  The examiner said the results of the audiometric testing were consistent with a bilateral high frequency sensorineural hearing loss with good word recognition.

The Board remand directed that the claims folder be provided to the examiner and reviewed.  The examiner did not expressly state that such a review occurred.  He said that he had reviewed private records, identified as the October 2006 audiology report from the University of Kansas, and VA records, identified as the April 2007 examination report, as well as the STRs.  There was no mention of the January 1991 private audiogram.  The June 2010 examiner said the Veteran's hearing loss and tinnitus were not caused by or a result of acoustic trauma and provided the following rationale:

[The Veteran's] exposure to high risk noise in the military was related to artillery fire under training conditions.  His hearing was examined at enlistment and found to be WNL [within normal limits] bilaterally.  His discharge hearing examination also revealed normal thresholds at all frequencies used in determining a claim.  These data do not support a claim for hearing loss.  His post[-]military noise exposure[] to noise was his being a pilot but limited to 2 years of occasional flying.  His present hearing loss is indicative of noise exposure with possible slight aggravation from his oncology treatment with further degradation from the normal effects of his aging.  His R[ight] ear is worse than his L[eft] ear.  Further validation of his separation examination is seen in the relatively good hearing in the L ear even 44 years after discharge.  His claim for tinnitus was time locked to his military service however the good hearing at discharge is not consistent with tinnitus from acoustic trauma.  Other sources of tinnitus can be related to post[-]military noise (not considered significant) and medical treatment (chemotherapy) for CA [cancer] (often very significant but recently treated).

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Court has issued several opinions that are helpful in evaluating the Veteran's claim.  In Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the Court found that the absence of a documented hearing loss while in service is not fatal to a claim for service connection.  Further, in Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993), the Court noted that, when a veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Finally, in Peters v. Brown, 6 Vet. App. 540, 543 (1994), the Court said that a veteran may establish service connection for a disability not manifested during service, or within the statutory presumptive period, with evidence that demonstrates that the disability actually resulted from a disease or injury incurred in service.

The Veteran is competent to say that he experienced problems with his hearing and had tinnitus in and soon after service that has continued to the present.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran provided credible lay statements regarding his noise exposure as well as his postservice noise exposure .  He maintains that he has experienced a level of hearing loss and tinnitus since service.  Also the absence of contemporaneous treatment records is not dispositive.  See Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  

In some cases, under 38 U.S.C.A. § 1154(a) (West 2002), lay evidence can be sufficient to establish diagnosis of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In particular, the Federal Circuit stated that:

We have consistently held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Davidson, 581 F.3d. at 1316 (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran's STRs do not reflect evidence of hearing loss, especially at the time of his separation physical examination.  The highest decibel loss reflected on testing was 10 at 4000 Hertz in the right ear.  The first postservice medical evidence of a hearing loss is the private audiogram from 1991.  The test results showed that the Veteran had a hearing loss for disability purposes in the right ear - 50 decibel loss at 3000 Hertz and 40 decibel loss at 4000 Hertz.  He also had evidence of hearing loss in the left ear, even if not for purposes of a VA disability.  See Hensley, 5 Vet. App. at 157 (The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.); see also VA Training Letter 10-02, dated March 2010, p. 16 (clinically normal hearing is between 0 and 25 decibels for the frequencies 250 to 8000 Hertz).  The Veteran had decibel losses in the left ear from 30 decibels and higher at 4000 to 8000 Hertz.

There is no competent medical evidence of record to establish a hearing loss disability to a compensable level within the first year after service.  See Meedel v. Shinseki, 23 Vet. App. 277, 283 (2009).  Thus, service connection must be established on a different basis.

The Veteran's hearing loss has been related to noise exposure according to the VA examiner in June 2010.  The opinion is less than a model of clarity as to etiology as it relates the hearing loss to noise exposure, with some slight aggravation due to the Veteran's medical treatment as well as aging.  The examiner further states that the Veteran's post-service noise exposure, in addressing tinnitus, was not considered significant.  The Veteran's military noise exposure is conceded but not felt to be the cause of the Veteran's hearing loss based on the audiometric results noted on the separation examination.

The October 2006 private audiology report noted that the Veteran reported a history of hearing loss from military service.  This was prior to his submission of his claim for service connection, albeit just before.  The Veteran is credible in his recounting of noise exposure in service and, as noted, is considered competent to report his symptoms of hearing loss and tinnitus since service.  

In view of the totality of the evidence, the Board finds that it is at least as likely as not that bilateral hearing loss and tinnitus began during active service.  This determination is based on the Veteran's credible account of noise exposure during service and his continued symptoms of hearing loss and tinnitus since service, his reported history of a hearing loss as of October 2006, and the medical evidence of hearing loss as noted in the 1991 private audiogram, the latter evidence having never been addressed by either VA examiner.  

The guidance provided by Davidson and Barr support such a determination for the Veteran's tinnitus.  Moreover, the Veteran's hearing loss has been related to noise exposure and the Veteran clearly has documented noise exposure in service.  The negative opinions from the two VA examinations have failed to allow for the evidence to establish a causal relationship years after service, despite the direction from the Court.  Further, neither examiner addressed the 1991 audiogram.  The evidence is at least in equipoise as to the hearing loss and, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).


ORDER

Entitlement to service connection for hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


